Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .			
1.	Claims 1-20 are presented for examination.
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after notice of allowance.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/1/22 has been entered.
3.      	The text of those applicable section of Title 35, U.S. Code not included in this action can be found in the prior Office Action.
4.	The rejections are respectfully maintained to the extended that is applicable to the amended claims for applicant's convenience.

5.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rigetti et al. (Rigetti) US publication 2016/0267032.
As per claim 1, Rigetti discloses a quantum processing system [figures 2, 23A], comprising:
a first set of control electronics operating at a first temperature [para 49, 54, 254];
a second set of control electronics comprising an arbitrary waveform generator [para 264, 316] communicatively coupled to the first set of control electronics and operating at a second controlled temperature that is at a cryogenic temperature that is 
one or more circuits configured to perform a write operation to one or more qubits; and one or more circuits configured to perform a read operation to the one or more qubits [figure 23B; para 316-319, 330, 333, 339, 346, 416, 420]; and
a qubit array comprising the one or more qubits and operating at a third controlled temperature that is lower than the second temperature, wherein the qubit array is controlled by the second set of control electronics [figures 23A, 23B; para 167, 255, 284, 339, 414].
Rigetti discloses:
[0054] The control system connector hardware 126 can include signal lines, signal processing hardware, filters, feedthrough devices (e.g., light-tight feedthroughs, etc.), and other types of components.  In some implementations, the control system connector hardware 126 can span multiple different temperature and noise regimes.  For example, the control system connector hardware can include a series of temperature stages (60 K, 3 K, 800 mK, 150 mK) that decrease between the higher temperature regime of the control system 110A and the lower temperature regime of the QPC environment 101.

[0254] FIG. 23A is a block diagram of an example quantum computing system 2300.  
The example quantum computing system 2300 can include the features of the example quantum computing system 100A shown in FIG. 2, or the example quantum computing system 2300 can be implemented in another manner.  As shown in FIG. 23A, the example quantum computing system 2300 includes control system components that operate in a room temperature stage 2301.  The room temperature stage 2301 can include operating conditions and an operational environment that is consistent with standard temperature and pressure, or another type of room temperature environment.  For example, the components that operate in the room temperature stage 2301 can operate around 300 Kelvin or another typical room temperature. 
 
[0255] The example quantum computing 2300 system also includes signal delivery and quantum processor cell components that operate in a cryogenic temperature stage 2331.  The cryogenic temperature stage 2331 can include operating conditions and an operational environment that is consistent with cryogenic conditions.  For example, the components that operate in the cryogenic temperature stage 2331 can operate at 5-10 mK or another cryogenic temperature.  In some cases, the cryogenic temperature entering the operating the environment of the cryogenic temperature stage 2331.  For instance the shielding materials may include metallic, superconducting or lossy materials. 
 
[0256] The example quantum computing system 2300 also includes components that operate in one or more intermediate temperature stages 2321.  The intermediate temperature stages 2321 can include operating conditions and an operational environment that provide a buffer between the room temperature stage 2301 and the cryogenic temperature stage 2331.  The intermediate temperature stages 2321 may be shielded from each other or from the room temperature stage 2301, for example, to maintain a temperature or noise level in the operating environment of the intermediate temperature stages 2321.

[0264] In some instances, the signal generator system 2302 includes a microwave signal generator 2304 for each of the operating domains. The microwave signal generator system 2304 can include an arbitrary waveform generator (AWG) that generates multiplexed control signals for an operating domain on a single physical channel. For example, the signal generator system 2302 may have an output channel for each operating domain, and the control signals generated on each output channel can include multiplexed control signals for multiple devices in the operating domain. In the example shown in FIG. 23A, signals from the microwave signal generator 2304 are communicated on four distinct channels, as indicated at 2306.

[0268] The example quantum computing system 2300 includes a multichannel signal amplifier 2320 and a multichannel isolator 2322 in the intermediate temperature stages 2321.  The quantum computing system 2300 may include additional or different features and components operating in one or more intermediate temperature stages.  In the example shown, the multichannel signal amplifier 2320 can amplify or otherwise modulate signals that are communicated between the room temperature environment and the cryogenic environment.  The multichannel isolator 2322 can isolate the signal lines between the cryogenic environment and the multichannel signal amplifier 2320.  In the example shown, the multichannel isolator 2322 can be a four-channel isolator that isolates a signal line for each operating domain.

[0284] The example QPC assembly 2346 houses the qubit devices, the coupler devices and the readout devices of the quantum computing system 2300.  The qubit devices, the coupler devices and the readout devices may be housed, for example, in an electromagnetic waveguide system or another structure.  The QPC assembly 2346 can be constructed according to the example quantum processor cells shown and described with respect to FIGS. 1-22, or the QPC assembly 2346 can be constructed The quantum computing system 2300 can be adapted to include other types of multi-dimensional qubit arrays and arrays of other sizes.  For example, the quantum computing system 2300 may include a two- or three-dimensional array of tens or hundreds of qubit devices and appropriate coupler devices and readout devices associated therewith.  These arrays may be tiled and repeated adjacent to one another or in an interpenetrated manner to construct arrays of arbitrary size for large-scale quantum computing.

[0316] FIG. 23B shows a read/write channel controller 2361 that includes a field-programmable gate array (FPGA 2362, an analog-to-digital converter (ADC) 2363 and a digital-to-analog converter (DAC) 2364. In some implementations, the channel controller 2361 can be a wideband frequency-agile signal generator such as an arbitrary waveform generator. The FPGA 2362 can control the DAC 2364 to produce a pulse or other signal having one or more frequency components targeted to one or more qubit devices or readout devices. For example, the signal can be addressed to an individual qubit device by generating the signal at a frequency that corresponds to the qubit operating frequency of the qubit device. As another example, the signal can be addressed to an individual readout device by generating a signal at a frequency that corresponds to the readout frequency of the readout device.

[0330] The block diagram shown in FIG. 25 includes a quantum logic controller 2510, a channel controller 2520, a wideband digital-to-analog (DAC) converter 2530, and a channelizer 2550.  Some aspects of the example process 2500 may be implemented by the example components shown in FIG. 25, by one or more of the example components shown in FIG. 23A, or by additional or different components In some implementations of the process 2500 shown in FIG. 25, frequency multiplexing of write/read signals is performed at a higher temperature (e.g., in a room temperature stage or an intermediate temperature stage), and de-multiplexing of the write/read signals is performed at a lower temperature (e.g., in a cryogenic temperature stage).  The process 2500 may include additional or different operations, and the operations can be performed in the order shown in FIG. 25 or in another manner.

[0414] Implementations of any of the general aspects described in this document may include one or more of the following features.  The quantum computing method can include communicating the multiplexed control signal from a first, higher temperature stage to a second, lower temperature stage, wherein the input signal processing system and the quantum processor cell operate in the second temperature stage. The first temperature stage can be a room temperature stage, and the second temperature stage can be a cryogenic temperature stage.  The quantum computing method can include de-multiplexing the multiplexed control signal in a low-noise, cryogenic environment.  The multiplexed control signal can be a microwave signal communicated by a 
The shielding can be performed by metallic, superconducting, or lossy material, or a combination thereof.  The quantum processor control information can include control sequences for the respective devices in the group.  Each device control signal can correspond to one of the control sequences.  The control sequences can include digital information, and the device control signals can be analog information.  The quantum computing method can include: receiving, at an output signal processing system, qubit readout signals from a group of readout devices housed in a quantum processor cell; generating a multiplexed readout signal in the output signal processing system by multiplexing the qubit readout signals; and communicating the multiplexed readout signal from the output signal processing system on a physical channel.  The quantum computing method can include: generating multiplexed control information from the quantum processor control information; and generating a multiplexed control signal from the multiplexed control information.  The quantum processor control information can include digital information generated by operation of one or more processors executing computer-readable instructions, and the multiplexed control signal can include an analog signal generated by a waveform generator.  Communicating the respective device control signals into the quantum processor cell can include communicating each device control signal from the input signal processing system to a respective input interconnect signal line.  Each of the input interconnect signal lines can extend from an exterior of the quantum processor cell to an interior of the quantum processor cell.  The quantum computing method can include routing the device control signals to the respective devices within the quantum processor cell.  The group of devices can be supported in the quantum processor cell by a signal board that includes signal lines.  The device control signals can be routed to the respective devices by the signal lines.  The group of devices can be a group of qubit devices.  The quantum processor control information can include qubit control information for the group of qubit devices.  The qubit control information can include qubit control sequences for the respective qubit devices in the group, and the qubit control sequence for each qubit device can be configured to execute a single-qubit operation on the qubit device.  The group of devices can be a group of coupler devices.  The quantum processor control information can include coupler control information for the group of coupler devices.  The coupler control information can include coupler control sequences for the respective coupler devices in the group, and the coupler control sequence for each coupler device can be configured to execute a two-qubit operation on a pair of qubit devices that neighbor the coupler device.  The group of devices can be a group of readout devices.  The quantum processor control information can include readout control information for the group of readout devices.  The readout control information can include readout control sequences for the respective readout devices in the group, and the readout control sequence for each readout device can be configured to execute a readout operation of a qubit device associated with the readout device.  The group of devices can be a first group of devices that each have distinct operating frequencies in a frequency range, and the method can include: generating first quantum processor control information for the first group of devices; generating second, distinct quantum processor control information for a second group of devices housed in a quantum processor cell; The quantum processor cell can include a multi-dimensional array of qubit devices.  The multi-dimensional array can include sub-arrays associated with separate frequency bands.  The qubit devices in each sub-array can have a qubit operating frequency within the frequency band associated with the sub-array.  The group of devices can be a group of the qubit devices in the multi-dimensional array, and the group of qubit devices can include one qubit device in each of the sub-arrays.  The multi-dimensional array includes multiple groups of qubit devices, and each group of qubit devices can include one qubit device in each of the sub-arrays.

[0416] Implementations of any of the general aspects described in this document may include one or more of the following features. The one or more data processors are configured to generate quantum processor control information for a group of qubit devices housed in a quantum processor cell. Each device in the group has a distinct operating frequency. The waveform generator is configured to generate a multiplexed control signal from the quantum processor control information. The waveform generator can be an arbitrary waveform generator configured to convert digital signals to analog signals. The input channel is configured to receive the multiplexed control signal. The de-multiplexer is configured to separate device control signals from the multiplexed control signal. The output channels are configured to communicate the respective device control signals into the quantum processor cell for the group of devices. The control system can be configured to operate at a first, higher temperature stage, and the input signal processing system and the quantum processor cell can be configured to operate at a second, lower temperature stage. The first temperature stage can be a room temperature stage, and the second temperature stage can be a cryogenic temperature stage. The input signal processing system can be configured to process device control signals in a low-noise, cryogenic environment. The quantum computing system can include magnetic shielding material about the quantum processor cell and the input signal processing system. The multiplexed control signal can be a microwave signal, and the quantum computing system can include a microwave transmission line configured to communicate the multiplexed control signal. The quantum processor control information can include control sequences for the respective devices in the group, and each device control signal can corresponds to one of the control sequences. The control system can be configured to generate digital information that defines the control sequences, and the waveform generator can be configured to generate analog information that defines the multiplexed control signal. The input signal processing system can include a board that supports processing cards. The processing cards can be supported in receptacle slots defined in the board. The input signal processing system can include multiple input processing domains. Each input processing domain can include a respective subset of the processing cards. At least one of the processing cards in each input processing can be interchangeable with a corresponding processing card in another input processing domain. The quantum computing system can include an output signal processing system that includes: input channels configured to receive qubit readout signals from the group of devices; a multiplexer configured to generate a multiplexed readout signal by multiplexing the qubit readout signals; and an output channel configured to communicate the multiplexed readout signal from the output signal processing system. The quantum computing system can include an input interconnect system that includes input interconnect signal lines extending from an exterior of the quantum processor cell to an interior of the quantum processor cell. The input interconnect signal lines can be configured to communicate the device control signals between the output channels and the respective devices. The input interconnect system can include plateau structures that support at least a portion of the input interconnect signal lines inside the quantum processor cell. The quantum computing system can include a signal board that supports the devices in the quantum processor cell and includes signal lines. The signal lines can be configured to route the device control signals within the quantum processor cell to the respective devices. The group of devices can be a group of qubit devices. The quantum processor control information can include qubit control information for the group of qubit devices. The group of devices can be a group of coupler devices. The quantum processor control information can include coupler control information for the group of coupler devices. The group of devices can be a group of readout devices. The quantum processor control information can include readout control information for the group of readout devices. The quantum processor cell can include a multi-dimensional array of qubit devices. The multi-dimensional array can include sub-arrays associated with separate frequency bands. The qubit devices in each sub-array can have a qubit operating frequency within the frequency band associated with the sub-array. The group of devices can include a group of the qubit devices in the multi-dimensional array. The group of qubit devices can include one qubit device in each of the sub-arrays. The multi-dimensional array can include multiple groups of qubit devices. Each group of qubit devices can include one qubit device in each of the sub-arrays.

As per claim 2, Rigetti discloses that the first temperature is substantially at room 
temperature [figure 23A; para 49, 254].
As per claim 3, Rigetti discloses that a first set of interconnects between the first 
and second set of control electronics, configured to at least one of: control, monitor, or provide one or more reference signals to the second set of control electronics, including 
As per claim 4, Rigetti discloses that a second set of interconnects between the second set of control electronics and the qubit array, configured to at least one of: monitor or provide dynamic signals to the one or more qubits of the qubit array, wherein there is one interconnect in the second set of interconnects for each of the one or more qubits of the qubit array [figure 23A; para 255, 284, 414].
		As per claim 5, Rigetti discloses that the second set of control electronics comprises a plurality of write controllers, wherein each write controller comprises an independently programmable qubit control circuit [figure 23A; para 254-256].
As per claim 6, Rigetti discloses that a first signal processing element configured to process a common part of a waveform shape for amplitude and phase, wherein each write controller includes a second signal processing element that is configured to process a part that is individual to a qubit [figures 23A, 23B; para 255, 264, 284, 316, 326, 414].
As per claim 7, Rigetti discloses that each independently programmable element 
of a write controller is configured to process a unique combination of amplitude and phase of a waveform shape for a corresponding qubit in the qubit array [figures 23A, 23B; para 255, 264, 284, 316, 326, 414].
As per claim 8, Rigetti discloses that the first signal processing element comprises a high-resolution digital to analog converter; and the second signal processing element comprises a low-resolution digital to analog converter that is lower 
	As per claim 9, Rigetti discloses that the qubit array comprises a plurality of clusters, each cluster being arranged to provide a maximum separation of a resonance frequency of its corresponding qubit to minimize a cross talk between adjacent clusters of the plurality of clusters [figures 23A, 23B; para 255, 264, 284, 316, 326, 414].
As per claim 10, Rigetti discloses that the second set of control electronics is in complementary metal oxide semiconductor (CMOS) technology [figures 23A, 23B].
As per claim 11, Rigetti discloses that the second set of control electronics is further configured to provide a power management circuit for the qubit array [figures 23A, 23B; para 255, 264, 284, 292].
As per claim 12, Rigetti discloses that the second controlled temperature is a cryogenic temperature that is between 1 to 4 Kelvin [figure 23A; para 54, 255, 256].
As per claim 13, Rigetti discloses that the third controlled temperature is a cryogenic temperature of approximately 240 mK [figure 23A; para 255-256].
As per claim 14, Rigetti discloses that the qubit array is divided into groups, each group comprising a diverse set of center frequencies of qubits such that a cross talk between adjacent qubits is reduced [figures 23A, 23B; para 167, 255, 284, 414].
As per claim 15, Rigetti discloses that at least one of the one or more circuits configured to perform the write operation comprises two separate multiplier mixers to obtain an upper and a lower sideband separately [figures 23A, 23B; para 167, 255, 284, 414].


6. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.	
	
Response to Arguments
6.	Applicant’s arguments filed on 2/1/22, which have been fully considered but they are not persuasive.  Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of rejection indicated above.
7.	In the remarks, applicant argued in substance Rigetti is silent that a second set of control electronics comprising one or more circuits configured to perform a write operation and one or more circuits configured to perform a read operation that are operated at a cryogenic temperature.
8. 	The examiner respectfully traverses. In response to applicant’s argument, Rigetti discloses a second set of control electronics comprising an arbitrary waveform 
	See detailed rejection indicated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 7:00 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Feb. 7, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115